DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 15/103500.

Claim Objections
Claim 24 is objected to because of the following informalities:  amend “the kit” to –the assembly-.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “catheter and handle kit” to –catheter and handle assembly-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 9-20 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (2011/0152855) in view of Suda (2008/0242925) and Avellanet (6,352,539) or Hui et al. (7,198,625, previously cited).
Concerning claim 1, as illustrated in Figs. 2-3 & 8, Mayse et al. disclose a catheter and handle assembly configured to be coupled to a delivery device, the delivery device having a proximal working port, a distal working end, and a working channel extending between the proximal working port and the distal working end thereby defining a working length (catheter system 204 extending through a delivery apparatus 206; [0159]), the assembly comprising: 
a catheter assembly (catheter system 204; [0159]) including – 
an elongate shaft (shaft 230; [0181]), and 
an ablation assembly coupled to a first end of the elongate shaft, the ablation assembly comprises an expandable member having an energy emitter thereon, the expandable member being movable between a first retracted state and a second expanded state (ablation assembly 208 coupled to the distal end of shaft 230 comprises thermally conductive balloon 212 movable between a collapsed/retracted state and an expanded/inflated state having energy emitter assembly 220/RF electrode 214 wrapping around balloon 212; [0159], [0166], [0179]), and a coolant fluid path for circulating coolant therethrough to cool the energy emitter and/or a surface of the expandable member (conduit 234 coupled to electrode 214 cools the electrode by delivery coolant and coolant is passed into balloon 212; [0180], [0187]); and
a handle assembly coupled to a second end of the elongate shaft (a handle assembly is inherent at the proximal end of shaft 230 and can be considered as control module 210 or a proximal end of shaft 230; [0181]);
wherein a first portion of the elongate shaft is configured to extend within and through the working channel of the delivery device when the catheter and handle assembly is operably coupled to the delivery device (shaft 230 is configured to extend within and through delivery apparatus 206 when catheter system 204 is operably coupled to delivery device 206; [0159]).
While Mayse et al. disclose the use of the catheter assembly with a delivery apparatus (206) such as an endoscope ([0197]), Mayse et al. fail to disclose specifics of the delivery device and the handle assembly, where the handle assembly includes – a handle frame and a control, the control being movable relative to and over the handle frame and coupled to the elongate shaft, wherein the control comprises a body positioned over the handle frame, the body being configured to rotate about the handle frame when the catheter and handle assembly is coupled to the delivery device to rotate the ablation assembly with respect to the delivery device when the expandable member is in the second expanded state, and configured to move axially along the handle frame to move the ablation assembly axially with respect to the delivery device, wherein the handle frame is configured to telescope into and out of the control, and wherein a first portion of the elongate shaft is configured to extend within and through the working channel of the delivery device when the catheter and handle assembly is operably   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Mayse et al. such that the handle assembly coupled to a second end of the elongate shaft, the handle assembly including – a handle frame and a control, the control being movable relative to and over the handle frame and coupled to the elongate shaft, wherein the control comprises a body positioned over the handle frame, the body being configured to move axially along the handle frame to move the ablation assembly axially with respect to the delivery device, wherein the handle frame is configured to telescope into and out of the control, and wherein a first portion of the elongate shaft is configured to extend within and through the working channel of the delivery device when the catheter and handle assembly is operably 
Mayse et al. in view of Suda fail to disclose the body being configured to rotate about the handle frame when the catheter and handle assembly is coupled to the delivery device to rotate the ablation assembly with respect to the delivery device when the expandable member is in the second expanded state.  However, Avellanet discloses a catheter and handle assembly (10) configured to be coupled to a delivery device (endoscope), the catheter assembly including an elongate shaft (18) and a distal expandable assembly/member (24), the handle assembly being coupled to a second end of elongate shaft (18) via drive shaft (54), the handle assembly comprising a handle frame (40) and a control (42), the control comprising a body (42) positioned over the handle frame (40), the body (42) being configured to rotate about the handle frame (40) when the catheter and handle assembly (10) is coupled to the delivery device (endoscope) to rotate the distal assembly (24) with respect to the delivery device (endoscope) when the distal member (24) is in the second deployed state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Mayse et al. in view of Suda such that the body is configured to rotate about the handle frame when the catheter and handle assembly is coupled to the delivery device to rotate the ablation assembly with respect to the delivery device when the expandable member is in the second expanded state in order to provide the benefit of orienting the distal assembly to facilitate treatment as taught by 
Concerning claim 2, Suda et al. further disclose moving the control (29) moves both the elongated shaft (26) and the distal assembly (27) relative to the delivery device (1) ([0077]).
Concerning claim 3, Suda et al. further disclose a coupling assembly (24) configured to couple to the handle assembly (22) and the working port (5a) of the delivery device (1), the coupling assembly (24) configured to remain fixed relative to the delivery device (1) and the handle frame (28) while the control (29) is moved to move the distal assembly (27), wherein a first portion of the elongate shaft (26) extends within and through the working channel (5a) of the delivery device (1) when the handle assembly (22) is operably coupled to the delivery device (1) via the coupling assembly (24), the coupling assembly (24) comprises a coupler (38) and a locking mechanism (39) for securing the handle assembly (22) to the port (5a) of the delivery device (1) ([0088-0104], [0114]; Fig. 4).
claim 6, Avellanet further discloses when the body (42) is rotated circumferentially in one direction, the distal assembly (24) rotates circumferentially in the same direction (Col. 4-5, ll. 63-40; Fig. 1-2) // or // Hui et al. further disclose when the body (28) is rotated circumferentially in one direction, the distal ablation assembly (18) rotates circumferentially in the same direction (Col. 6, II. 30-44, Col. 7, II. 38-48; Fig. 1-2)
Concerning claim 7, Avellanet further discloses the body (42) comprises a handle housing (42) rotationally coupled to the handle frame (40) (Col. 4-5, ll. 63-40; Fig. 1-2) // or // Hui et al. further disclose the body (28) comprises a handle housing (28) rotationally coupled to the handle frame (11) (Col. 6, II. 30-44, Col. 7, II. 38-48; Fig. 1-2).
Concerning claim 9, Suda further discloses when the body (29) is moved axially in one direction, the shaft (26) and distal assembly (27) move axially in a same direction as the one direction ([0077]; Fig. 3).
Concerning claim 10, Suda further discloses wherein the control (29) is shiftable between a first state (more proximal position in Fig. 3) and a second state (more distal position shown in phantom in Fig. 3) relative to the handle frame (28), the control (29) being coupled to the elongate shaft (26) such that shifting the control (29) moves the distal assembly (27) in the axial direction relative to the handle frame (28), wherein, in the first state, the distal assembly (27) is retracted within the working channel (see distal position of 27 in Fig. 3), wherein in the second state, the ablation assembly (27) extends beyond the working end (5b) of the delivery device (1).  ([0037-0040], [0054-0056], [0077]; Figs. 1-4).  Mayse et al. disclose wherein the first portion of the elongate shaft 
Concerning claim 11, Mayse discloses the nominal catheter length enables optical coupling of the ablation assembly (208) with a viewing device coupled to or integrated with the working end of the delivery device (206) ([0197]). 
Concerning claim 12, Suda further discloses the control (29) is shiftable to an at least partly extended, intermediate, state such that at least a portion of the distal assembly (27) is retracted within the working channel ([0077]; Fig. 3).
Concerning claim 13, Suda further discloses an entirety of the distal assembly (27) is retracted within the working channel when the control (29) is in the first state ([0077]; Fig. 3). 
Concerning claim 14, Mayse et al. disclose wherein the nominal catheter length is greater than the working length of the delivery device (206) such that the ablation assembly (208) is configured to extend beyond the working end of the delivery device (206) a distance from about 0.1 to about 4.0 cm due to the diameter of the balloon (212) being inflated beyond the working end of delivery device (206) ([0206]; Fig. 3).  Mayse et al. fail to disclose the distance to be when the control is in the second state.  However, as discussed in the rejection of claim 1, Suda discloses the control (29) movable between first and second states to move a distal assembly (27) beyond a distal working end (5b) of delivery device (1).  Since Mayse et al. teach extending the catheter (204) such that the balloon (212) is fully deployed beyond the working distal end of deliver device (206) (Fig. 3), it would have been obvious to one of ordinary skill in the art at time the invention was effectively filed such that the control is in the second state 
Concerning claim 15, Mayse et al. disclose a total travel length of the ablation assembly (208) to be equal to or greater than a longitudinal length of the ablation assembly (208) (Fig. 3).  Mayse et al. fail to specifically disclose the total travel length to correspond to the shift between the first and second state of the control. However, as discussed in the rejection of claim 1, Suda discloses the control (29) movable between first and second states to move a distal assembly (27) beyond a distal working end (5b) of delivery device (1).  Since Mayse et al. teach extending the catheter (204) such that the balloon (212) is fully deployed beyond the working distal end of deliver device (206) (Fig. 3), it would have been obvious to one of ordinary skill in the art at time the invention was effectively filed such that the total travel length corresponds to the shift between the first and second state of the control in order to provide the benefit of allowing the distal ablation assembly to fully deploy past the working end of the delivery device in view of the teachings of Suda and Mayse. 
Concerning claim 16, while Mayse et al. in view of Suda and Avellanet or Hui et al. disclose the total travel length of the ablation assembly to be a percentage of the nominal catheter length, Mayse et al. in view of Suda and Avellanet or Hui et al.  fail to disclose the total travel length of the ablation assembly is from about 1% to about 20% of the nominal catheter length.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mayse In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Concerning claim 17, while Mayse et al. in view of Suda and Avellanet or Hui et al. disclose the total travel length of the ablation assembly to be a percentage of the nominal catheter length, Mayse et al. in view of Suda and Avellanet or Hui et al. fail to disclose the total travel length of the ablation assembly is from about 1% to about 10% of the nominal catheter length.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mayse et al. in view of Suda and Avellanet or Hui et al. such that the total travel length of the ablation assembly is from about 1% to about 2010 of the nominal catheter length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Concerning claim 18, Mayse et al. disclose the handle assembly further comprises a connector (276) for connection to a power cord (280) ([0188]; Fig. 8-9). 
Concerning claim 19, Mayse et al. disclose the handle assembly (210) comprises internal batteries as a power source ([0184]; Fig. 8). 
Concerning claim 20, Mayse et al. disclose the handle assembly (210) further comprises a fluid junction (268) for connection to a fluid source (260) ([0188]; Fig. 8-9). 
Concerning claim 24, Mayse et al. disclose a kit that further comprises the delivery device (206) to which the catheter and handle assembly (204) is configured to be coupled can comprise a bronchoscope ([0197]). 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (2011/0152855) in view of Suda (2008/0242925) and Avellanet (6,352,539) or Hui et al. (7,198,625, previously cited), as applied to claim 1, in further view of Band et al. (2007/0293857, previously cited).
Concerning claim 21, Mayse et al. in view of Suda and Avellanet or Hui et al. fail disclose the first end of the elongate shaft includes a fluoroscopically visible indicator device, wherein the indicator device indicates alignment of the ablation assembly relative to the delivery device.  However, Band et al. disclose a catheter and handle assembly (10) comprising a catheter assembly (12) including an elongate shaft (15) and a treatment assembly (20), wherein a first end (21) of the elongate shaft (15) includes a fluoroscopically visible indicator device (70), wherein the indicator device (70) indicates alignment of an ablation treatment assembly (20).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Mayse et al. in view of Suda and Avellanet or Hui et al. such that the first end of the elongate shaft includes a fluoroscopically visible indicator device, wherein the indicator device indicates alignment of the ablation assembly relative to the delivery device in order to provide the benefit indication position of the treatment assembly with respect to the catheter as taught by Band et al. ([0030-0031]; Fig. 2).
Concerning claim 22, Band et al. further disclose the indicator device (70) comprises an elongate stripe (70) along an external surface of the first end (21) of the elongate shaft (15), the band being (70) substantially parallel to the elongate shaft (15) (Fig. 2).
claim 23, Band et al. further disclose the ablation assembly (28) comprises radiopaque markers (70) for indicating a position of the ablation assembly (28) relative to the shaft (15) under fluoroscopic visualization (Fig. 1).  The modified invention of Mayse et al. in view of Suda and Avellanet or Hui et al. disclose the radiopaque markers for indicating a position of the ablation assembly relative to the delivery device. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (2011/0152855) in view of Suda (2008/0242925) and Avellanet (6,352,539) or Hui et al. (7,198,625, previously cited), as applied to claim 1, in further view of Ryba et al. (2012/0130458, previously cited). 
Concerning claim 27, Mayse et al. in view of Suda and Avellanet or Hui et al.  fail to disclose the catheter assembly including a pressure tube extending from a second end of the catheter and along the elongate shaft and into the expandable member of the ablation assembly, wherein a first end of the pressure tube is operably coupled to a pressure sensor positioned on or proximate the handle assembly, and a second end of the pressure tube is positioned in the expandable member and includes at least one aperture, such that the pressure sensor senses a pressure in the expandable member.  However, Ryba et al. disclose a catheter assembly comprising an expandable member (140) and a pressure tube (572) extending from a second end of a catheter (150) into the expandable member (140) and including at least one aperture and operably coupled to a pressure sensor positioned on or proximate to a handle assembly (525) such that the pressure sensor is configured to sense pressure in the expandable member (140).  
Concerning claim 28, Mayse et al. in view of Suda and Avellanet or Hui et al. and in further view of Ryba et al. fail to disclose the pressure tube is formed of Nitinol.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mayse et al. in view of Suda and Avellanet or Hui et al. and in further view of Ryba et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (2011/0152855) in view of Suda (2008/0242925) and Avellanet (6,352,539) or Hui et al. (7,198,625, previously cited) and in further view of and Truckai et al. (2004/0054368, previously cited).  
Concerning claim 49¸ as illustrated in Figs. 2-3 & 8, Mayse et al. disclose a catheter and handle kit (catheter system 204 extending through a delivery apparatus 206; [0159]) comprising: 
a catheter and handle assembly (catheter system 204; [0159]) including – 
an elongate shaft (shaft 230; [0181]), and
an ablation assembly coupled to a first end of the elongate shaft, the ablation assembly comprises an expandable member having an energy emitter thereon, the expandable member being movable between a first retracted state and a second expanded state, (ablation assembly 208 coupled to the distal end of shaft 230 comprises thermally conductive balloon 212 movable between a collapsed/retracted state and an expanded/inflated state having energy emitter assembly 220/RF electrode 214 wrapping around balloon 212; [0159], [0166], [0179]) and a coolant fluid path for circulating coolant therethrough to cool the energy emitter and/or a surface of the expandable member (conduit 234 coupled to electrode 214 cools the electrode by delivery coolant and coolant is passed into balloon 212; [0180], [0187]); 
a handle fixed to a second end of the elongate shaft (a handle assembly is inherent at the proximal end of shaft 230 and can be considered as control module 210 or a proximal end of shaft 230; [0181]), the handle including a second portion axially movable to axially manipulate the expandable member (shaft 230 is configured to extend within and through delivery apparatus .
While Mayse et al. disclose the use of the catheter assembly with a delivery apparatus (206) such as an endoscope ([0197]), Mayse et al. fail to disclose specifics of the delivery device and the handle, where the handle includes a first portion, and a second portion axially movable over the first portion to axially manipulate the expandable member; and a coupling assembly coupled to the handle and couplable to a port of a delivery device, wherein the first portion of the handle is fixed relative to the coupling assembly, and the second portion of the handle is movable relative to and over the first portion and the coupling assembly such that the second portion is configured to move the ablation assembly relative to the delivery device in an axial direction when the second portion is moved in an axial direction relative to the first portion.  However, Suda discloses a catheter, handle, and coupling assembly (20: 21, 22, 24) configured to be coupled to a delivery device (1) to deploy a distal assembly (27) coupled to an elongate shaft (26) of the catheter (21).  Soda further discloses the handle (22) includes a first portion (28), and a second portion (29) axially movable over the first portion (28) to axially manipulate the distal member (27); and a coupling assembly (24) coupled to the handle (22) and couplable to a port (51) of a delivery device (1), wherein the first portion (28) of the handle (22) is fixed relative to the coupling assembly (24), and the second portion (29) of the handle (22) is movable relative to and over the first portion (28) and the coupling assembly (24) such that the second portion (29) is configured to move the distal assembly (27) relative to the delivery device (1) in an axial direction when the second portion (29) is moved in an axial direction relative to the first portion (28), and 
Mayse et al. in view of Soda fail to disclose the handle second portion rotationally movable over the first portion to rotationally manipulate the expandable member such that the second portion is configured to move the ablation assembly relative to the delivery device in a rotational direction when the second portion is rotated about the first portion.  However, Avellanet discloses a catheter and handle assembly (10) configured to be coupled to a delivery device (endoscope), the catheter assembly including an elongate shaft (18) and a distal expandable assembly/member (24), the handle assembly being coupled to a second end of elongate shaft (18) via drive shaft (54), the handle assembly comprising a handle frame (40) and a control (42), the control 
Mayse et al. in view of Suda and Avellanet or Hui et al. fail to disclose the catheter and handle assembly to be a part of a kit that also comprises a set of instructions configured for use with the catheter and handle assembly, the set of instructions comprising a recitation of steps including: positioning the ablation assembly in a lumen of a subject by moving the ablation assembly through the working channel of the delivery device; coupling the first portion of the handle to the delivery device; and moving the second portion of the handle while the first portion remains fixed to the delivery device so as to move the ablation assembly axially and circumferentially into a position in the lumen to administer a treatment to the subject.  However, Truckai et al. discloses various devices that are formed as a kit that further comprises instructions for 
See MPEP 2111.05, and in particular II. Regarding printed matter instructions.  In the instant case, the instructions (printed matter) are not functionally related to the structure of the kit, the claimed invention does not patentably distinguish from the prior art reference(s).  In order for the printed matter (instructions) to impart patentability to the kit, there must be a new and non-obvious functional relationship between the printed matter and some element of the kit (i.e. substrate).

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fink (2012/0289901) teaches handle markers to show penetration depth of an instrument. Hiraoka (2007/0255311) teaches a telescopic handle to axially deploy a distal instrument. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794